DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 11/23/2022 regarding application 16/431,665. In Applicant’s amendment:
Claims 1, 6, 10, 15 and 19-20 have been amended.
	Claims 1, 4-6, 9-10, 13-15 and 18-20 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 11/23/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
3.		Applicant’s arguments, see pages 8-10 filed on 11/23/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1, 4-6, 9-10, 13-15 and 18-20 have been fully considered and is found to be not persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 1, 4-6, 9-10, 13-15 and 18-20 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.

Priority
4.		The Examiner has noted the Applicants claiming Priority from Provisional	Application 62/680,581 filed 06/04/2018. 

Response to 35 U.S.C. § 101 Arguments
5. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1, 4-6, 9-10, 13-15 and 18-20 have been fully considered, but they are found not persuasive (see Applicant Remarks, Pages 8-10, dated 11/23/2022). Examiner respectfully disagrees.
		Argument #1:
(A).	Applicant argues that Claims 1, 4-6, 9-10, 13-15 and 18-20 recite additional elements that integrate the judicial exception into a practical application under revised step 2a prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 8-10, dated 11/23/2022). Examiner respectfully disagrees.
Independent Claims 1, 10 and 19 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “memory”, “one or more processors”, “data storage device”, “special-purpose user interface”, “special-purpose application programming interface”, “multi-tiered subscription object reports” & “multi-tiered subscription data object”) in conjunction with the limitations are no more than mere instructions to apply the judicial exception using computer components (see MPEP § 2106.05 (f)). The claims require the use of software via object-oriented software-as-a-service (SAAS) services of a multi-tenant system to tailor information and present the one or more first multi-tiered subscription object reports on a computer.  These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Independent Claims 1, 10 and 19 constitute (1) necessary data gathering (e.g., “receiving a first order via a special-purpose user interface, the first order being associated with a subscription, the first order being associated with one or more first order actions” & “receiving a first request for a first report” & “retrieving, using a special-purpose application programming interface, at least a portion of the multi-tiered subscription data object from the data storage device”) and (2) necessary data outputting (e.g., “presenting the one or more first multi-tiered subscription object reports”) both of these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Independent Claims 1, 10 and 19: The additional element(s) concerning the “automatically generating…”, narrows the abstract idea concerning: “generating based on the first order and/or the one or more first order actions, one or more first order metrics, the one or more first order metrics including key performance indicators derived from the first order and/or the first order actions”, wherein these additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)).
Dependent Claims 4-6, 9, 13-15, 18 and 20 recite additional elements such (e.g., “memory”, “one or more processors”, “one or more multi-tiered subscription object reports”, “object-oriented database”, “special-purpose application programming interface”, “special-purpose user interface”, “data storage device” & “the one or more first multi-tiered subscription data object”, “the modified multi-tiered subscription data object” & “the one or more second multi-tiered subscription object”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). The claims require the use of software via object-oriented software-as-a-service (SAAS) services of a multi-tenant system to tailor information and present the one or more first multi-tiered subscription object reports on a computer. These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)).
Dependent Claims 6 and 15: The additional element(s) concerning the “automatically generating…”, narrows the abstract idea concerning: “generating, based on the second order and/or the one or more second order actions, one or more second order metrics, the one or more second order metrics including the key performance indicators derived from the second order and/or the second order actions” wherein these additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Dependent Claims 6 and 15 constitute (1) mere data gathering such as (e.g., “receiving a second order, the second order being associated with the subscription, and the second order being associated with one or more second order actions” (see Dependent Claims 6 and 15) & “receiving a second request for a second report” (see Dependent Claims 6 and 15) & “retrieving, using the special-purpose application programming interface, at least a portion of the modified multi-tiered subscription data object from the data storage device” (see Dependent Claims 6 and 15)) and (2) necessary data outputting such as (e.g., “presenting the one or more second multi-tiered subscription object reports”) and (3) selecting a particular data source or type of data to be manipulated (e.g., “modifying the multi-tiered subscription data object based on the second order, the one or more second order actions, and the one or more second order metrics” ((see Dependent Claims 6 and 15))  wherein these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, although the claims are read in light of the Original Specification, Examiner reminds Applicant that that the claim itself must be evaluated to ensure that the claims itself (e.g., in this case Independent Claims 1, 10 and 19) reflects the disclosed improvement in technology or the computer itself. MPEP 2106.04(d)(1) ¶2. This is consistent with Courts findings that “101 inquiry must focus on language of Asserted Claims themselves” as stated in “Synopsys, Inc. v Mentor Graphics Corp, U.S. Court of Appeals Federal Circuit, No 2015-1599, October 17 2016 2016 BL 344522 839 F3d 1138” citing “Accenture Global Servs., GmbH 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Guidewire Software, Inc. 728 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F.3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 1336, 1345 108 USPQ2d 1173 (Fed. Cir. 2013): admonishing that “the important inquiry for a 101 analysis is to look to the claim”, citing Content Extraction & Transmission LLC 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v.
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Wells Fargo Bank Nat’l Ass’n 776 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
1343,1346 113 USPQ2d 1354 (Fed. Cir. 2014): We focus here on whether the claims of the asserted patents fall within the excluded category of abstract ideas”, cert. denied, 136 S Ct 119, 193 L. Ed. 2d 208 2015). This is consistent with MPEP 2103 I.C stating that the “claims define the property rights provided by patent, thus require careful scrutiny. The goal of claim analysis is to identify boundaries of protection sought by applicant and to understand how claims relate to and define what applicant indicated is the invention. USPTO personnel must first determine the scope of a claim by thoroughly analyzing the language of claim before determining if claim complies with each statutory requirement for patentability”. Simply said “[T]he name of the game is the claim”. MPEP 2103 IC citing In re Hiniker Co 150 F3d 1362 1369 47 USPQ2d 1523, 1529 Fed Cir 1998.
Furthermore, Examiner refers Applicant to the October 2019 Update: Subject Matter Eligibility Guidance document regarding “An Improvement in the Functioning of a Computer or an Improvement to Other Technology or Technical Field.” This document recites the following: “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”).
Examiner interprets according to the BRI of the claims (in particular; the limitations shown in Independent Claims 1, 10 and 19), that these limitations do not technically recite how the tenant interface are able to perform load balancing factoring in multiple customers of the tenants at the same time. As shown in Applicant’s Specification ¶ [0029-0030]: “The tenant interfaces 110 includes graphical user interfaces and/or web-based interfaces to enable tenants to access the shared services hosted by the multi-tenant system 102. The tenant interfaces 110 may support load balancing when multiple tenants (and/or multiple customers of the tenants) try to access the multi-tenant system 102 concurrently. The tenant interfaces 110 may additionally or alternatively include an operator interface for use by a systems operator to configure or otherwise manage the multi-tenant system 102. In some embodiments, each tenant may be associated with a subset of the total tenant interfaces 110 for load balancing.”
Therefore, these underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1, 4-6, 9-10, 13-15 and 18-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application.] 
Based on all these factors, Claims 1, 4-6, 9-10, 13-15 and 18-20 are patent ineligible under the 35 U.S.C. § 101 analysis.

Claim Rejections - 35 USC § 101
6.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1, 4-6, 9-10, 13-15 and 18-20 shown below.

7.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.		Claims 1, 4-6, 9-10, 13-15 and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1, 4-6, 9-10, 13-15 and 18-20 are each focused to a statutory category namely a “system” or an “apparatus” (Claims 1, 4-6 and 9), a “method” or a “process” (Claims 10, 13-15 and 18) and a “non-transitory computer readable medium” or an “article of manufacture” (Claims 19-20).
Step 2A Prong One: Independent Claims 1, 10 and 19 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 1);
“” (see Independent Claim 1);
“receiving a first order , the first order being associated with a subscription, the first order being associated with one or more first order actions” (see Independent Claims 1, 10 and 19);
“before receiving any request for any report involving the first order” (see Independent Claims 1, 10 and 19);
“ generating, based on the first order and/or the one or more first order actions, one or more first order metrics, the one or more first order metrics including key performance indicators derived from the first order and/or the first order actions” (see Independent Claims 1, 10 and 19);
“generating a multi-tiered subscription data object in a single format, the multi-tiered subscription data object containing a first tier, a second tier and a third tier, the first tier including the first order, the second tier including the one or more first order actions, and the third tier including the one or more first order metrics” (see Independent Claims 1, 10 and 19);
“storing the multi-tiered subscription data object in a singlelocation” (see Independent Claims 1, 10 and 19);
“receiving a first request for a first report” (see Independent Claims 1, 10 and 19);
“after receiving the first request for the first report” (see Independent Claims 1, 10 and 19);
“retrieving, , at least a portion of the multi-tiered subscription data object ” (see Independent Claims 1, 10 and 19);
“generating, based on the one or more first order metrics of the multi-tiered subscription data object previously generated, one or more first multi-tiered subscription object reports” (see Independent Claims 1, 10 and 19);
“presenting the one or more first multi-tiered subscription object reports” (see Independent Claims 1, 10 and 19)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) fundamental economic principles or practices and/or (2) commercial interactions (including marketing or sales activities or behaviors and/or business relations).
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
That is, other than reciting (e.g., “memory”, “one or more processors”, “multi-tiered subscription data object”, “special-purpose application programming interface”, “a special-purpose user interface”, “first multi-tiered subscription object reports” & “data storage device”), nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” which pertains to (1) fundamental economic principles or practices and/or (2) commercial interactions (including marketing or sales activities or behaviors and/or business relations).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Independent Claims 1, 10 and 19: The additional element(s) concerning the “automatically generating…”, narrows the abstract idea concerning: “generating based on the first order and/or the one or more first order actions, one or more first order metrics, the one or more first order metrics including key performance indicators derived from the first order and/or the first order actions” to the “Certain  Methods of Organizing Human Activities” grouping for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field using a computer.
Moreover, the mere recitation of computer components such as (e.g., “memory”, “one or more processors” & “data storage device”) does not take the claims out of “Certain Methods of Organizing Human Activities” Grouping.
Dependent Claims 4-6, 9, 13-15, 18 and 20:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” Grouping as described in Claims 1, 10 and 19. 
Dependent Claims 6 and 15: The additional element(s) concerning the “automatically generating…”, narrows the abstract idea concerning: “generating, based on the second order and/or the one or more second order actions, one or more second order metrics, the one or more second order metrics including the key performance indicators derived from the second order and/or the second order actions” to the “Certain  Methods of Organizing Human Activities” grouping for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1, 4-6, 9-10, 13-15 and 18-20 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“one or more processors” (see Independent Claim 1);
“memory storing instructions that, when executed by the one or more processors, cause the computing system to perform” (see Independent Claim 1);
“receiving a first order via a special-purpose user interface, the first order being associated with a subscription, the first order being associated with one or more first order actions” (see Independent Claims 1, 10 and 19);
“before receiving any request for any report involving the first order” (see Independent Claims 1, 10 and 19);
“automatically generating, based on the first order and/or the one or more first order actions, one or more first order metrics, the one or more first order metrics including key performance indicators derived from the first order and/or the first order actions” (see Independent Claims 1, 10 and 19);
“generating a multi-tiered subscription data object in a single format, the multi-tiered subscription data object containing a first tier, a second tier and a third tier, the first tier including the first order, the second tier including the one or more first order actions, and the third tier including the one or more first order metrics” (see Independent Claims 1, 10 and 19);
“storing the multi-tiered subscription data object in a data storage device in a single” (see Independent Claims 1, 10 and 19);
“receiving a first request for a first report” (see Independent Claims 1, 10 and 19);
“after receiving the first request for the first report” (see Independent Claims 1, 10 and 19);
“retrieving, using a special-purpose application programming interface, at least a portion of the multi-tiered subscription data object from the data storage device” (see Independent Claims 1, 10 and 19);
“generating, based on the one or more first order metrics of the multi-tiered subscription data object previously generated, one or more first multi-tiered subscription object reports” (see Independent Claims 1, 10 and 19);
“presenting the one or more first multi-tiered subscription object reports” (see Independent Claims 1, 10 and 19)
Independent Claims 1, 10 and 19 recite additional elements that as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “memory”, “one or more processors”, “data storage device”, “special-purpose user interface”, “special-purpose application programming interface”, “multi-tiered subscription object reports” & “multi-tiered subscription data object”) in conjunction with the limitations are no more than mere instructions to apply the judicial exception using computer components (see MPEP § 2106.05 (f)). The claims require the use of software via object-oriented software-as-a-service (SAAS) services of a multi-tenant system to tailor information and present the one or more first multi-tiered subscription object reports on a computer.  These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Independent Claims 1, 10 and 19 constitute (1) necessary data gathering (e.g., “receiving a first order via a special-purpose user interface, the first order being associated with a subscription, the first order being associated with one or more first order actions” & “receiving a first request for a first report” & “retrieving, using a special-purpose application programming interface, at least a portion of the multi-tiered subscription data object from the data storage device”) and (2) necessary data outputting (e.g., “presenting the one or more first multi-tiered subscription object reports”) both of these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Independent Claims 1, 10 and 19: The additional element(s) concerning the “automatically generating…”, narrows the abstract idea concerning: “generating based on the first order and/or the one or more first order actions, one or more first order metrics, the one or more first order metrics including key performance indicators derived from the first order and/or the first order actions”, wherein these additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)).
Dependent Claims 4-6, 9, 13-15, 18 and 20 recite additional elements such (e.g., “memory”, “one or more processors”, “one or more multi-tiered subscription object reports”, “object-oriented database”, “special-purpose application programming interface”, “special-purpose user interface”, “data storage device” & “the one or more first multi-tiered subscription data object”, “the modified multi-tiered subscription data object” & “the one or more second multi-tiered subscription object”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). The claims require the use of software via object-oriented software-as-a-service (SAAS) services of a multi-tenant system to tailor information and present the one or more first multi-tiered subscription object reports on a computer. These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)).
Dependent Claims 6 and 15: The additional element(s) concerning the “automatically generating…”, narrows the abstract idea concerning: “generating, based on the second order and/or the one or more second order actions, one or more second order metrics, the one or more second order metrics including the key performance indicators derived from the second order and/or the second order actions” wherein these additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Dependent Claims 6 and 15 constitute (1) mere data gathering such as (e.g., “receiving a second order, the second order being associated with the subscription, and the second order being associated with one or more second order actions” (see Dependent Claims 6 and 15) & “receiving a second request for a second report” (see Dependent Claims 6 and 15) & “retrieving, using the special-purpose application programming interface, at least a portion of the modified multi-tiered subscription data object from the data storage device” (see Dependent Claims 6 and 15)) and (2) necessary data outputting such as (e.g., “presenting the one or more second multi-tiered subscription object reports”) and (3) selecting a particular data source or type of data to be manipulated (e.g., “modifying the multi-tiered subscription data object based on the second order, the one or more second order actions, and the one or more second order metrics” ((see Dependent Claims 6 and 15))  wherein these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1, 4-6, 9-10, 13-15 and 18-20 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1, 4-6, 9-10, 13-15 and 18-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as “one or more processors” (see Applicant’s Specification ¶ [0026] & ¶ [0069]), “memory” (see Applicant’s Specification ¶ [0070-0071]), “input devices” (see Applicant’s Specification ¶ [0072]), a “client device” (see Applicant’s Specification ¶ [0027]), a “communication network” (see Applicant’s Specification ¶ [0073]) & “databases” (see Applicant’s Specification [0031]). 
The additional elements of (e.g., “memory”, “one or more processors”, “multi-tiered subscription data object”, “special-purpose application programming interface”, “special-purpose user interface”, “multi-tiered subscription object reports” & “object-oriented database of the system”, etc…) in conjunction with the additional limitations are generally linking the use of the judicial exception to a particular technological environment or field of use providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1, 10 and 19 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “memory”, “one or more processors”, “special-purpose application programming interface”, “special-purpose user interface”, “multi-tiered subscription object reports”, “data storage device” & “multi-tiered subscription data object”, etc…) in conjunction with the limitations are no more than mere instructions to apply the judicial exception using computer components (see MPEP § 2106.05 (f)). The claims require the use of software via object-oriented software-as-a-service (SAAS) services of a multi-tenant system to tailor information and present the one or more first multi-tiered subscription object reports on a computer. These additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)). 
Additionally and/or alternatively, certain limitations in Independent Claims 1, 10 and 19 constitute (1) necessary data gathering (e.g., “receiving a first order via a special-purpose user interface, the first order being associated with a subscription, the first order being associated with one or more first order actions” & “receiving a first request for a first report” & “retrieving, using a special-purpose application programming interface, at least a portion of the multi-tiered subscription data object from the data storage device”) and (2) necessary data outputting (e.g., “presenting the one or more first multi-tiered subscription object reports”) both of these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Independent Claims 1, 10 and 19: The additional element(s) concerning the “automatically generating…”, narrows the abstract idea concerning: “generating based on the first order and/or the one or more first order actions, one or more first order metrics, the one or more first order metrics including key performance indicators derived from the first order and/or the first order actions”, wherein these additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)).
Dependent Claims 4-6, 9, 13-15, 18 and 20 recite additional elements such as (e.g., “memory”, “special-purpose application programming interface”, “special-purpose user interface”, “one or more processors”, “one or more multi-tiered subscription object reports”, “object-oriented database”, “data storage device” & “the one or more first multi-tiered subscription data object”, “the modified multi-tiered subscription data object” & “the one or more second multi-tiered subscription object”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Additionally and/or alternatively, these additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)). 
Dependent Claims 6 and 15: The additional element(s) concerning the “automatically generating…”, narrows the abstract idea concerning: “generating, based on the second order and/or the one or more second order actions, one or more second order metrics, the one or more second order metrics including the key performance indicators derived from the second order and/or the second order actions”, wherein these additional elements in conjunction with the limitations are utilized to link the use of the judicial exception to a particular technological environment or field of use for providing a multi-tiered subscription object reflecting order metrics in a report to the subscriber or customer in the field of sales or business relations field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Dependent Claims 6 and 15 constitute (1) mere data gathering such as (e.g., “receiving a second order, the second order being associated with the subscription, and the second order being associated with one or more second order actions” (see Dependent Claims 6 and 15) & “receiving a second request for a second report” (see Dependent Claims 6 and 15) & “retrieving, using the special-purpose application programming interface, at least a portion of the modified multi-tiered subscription data object from the data storage device” (see Dependent Claims 6 and 15)) and (2) necessary data outputting such as (e.g., “presenting the one or more second multi-tiered subscription object reports”) and (3) selecting a particular data source or type of data to be manipulated (e.g., “modifying the multi-tiered subscription data object based on the second order, the one or more second order actions, and the one or more second order metrics” ((see Dependent Claims 6 and 15))  wherein these are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 
	See for Example -> “Receiving data over a network” -> (e.g., “receiving a first order via a special-purpose user interface, the first order being associated with a subscription, the first order being associated with one or more first order actions” (see Independent Claims 1, 10 and 19) & “receiving a first request for a first report” (see Independent Claims 1, 10 and 19) & “retrieving, using a special-purpose application programming interface, at least a portion of the multi-tiered subscription data object from the data storage device” (see Independent Claims 1, 10 and 19) & “receiving a second order, the second order being associated with the subscription, and the second order being associated with one or more second order actions” (see Dependent Claims 6 and 15) & “receiving a second request for a second report” (see Dependent Claims 6 and 15) & “retrieving, using the special-purpose application programming interface, at least a portion of the modified multi-tiered subscription data object from the data storage device” (see Dependent Claims 6 and 15)).
	See for Example -> “Transmitting data over a network” -> (e.g., “presenting the one or more first multi-tiered subscription object reports” (see Independent Claims 1, 10 and 19) & “presenting the one or more second multi-tiered subscription object reports” (see Dependent Claims 6 and 15)).
-> Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793. F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 
	See for Example -> “Storing and retrieving information in memory” -> (e.g., “storing the multi-tiered subscription data object in a data storage device in a single location” (see Independent Claims 1, 10 and 19) & “storing the modified multi-tiered subscription data object in the data storage device in the single location” (see Dependent Claims 6 and 15)).
-> Recording a customer’s order, in light of MPEP § 2106.05 (d) ii citing among others: Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016). 
	See for Example -> “Recording a customer’s order” -> (e.g., “receiving a first order via a special-purpose user interface, the first order being associated with a subscription, the first order being associated with one or more first order actions” (see Independent Claims 1, 10 and 19) & “receiving a second order, the second order being associated with the subscription, and the second order being associated with one or more second order actions” (see Dependent Claims 6 and 15)).
-> Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
	Thirdly, Examiner cites US PG Pub (US 2013/0138485 A1) to Zou:
Zou at Specification ¶ [0030]: “However in the case of the present SBMS, because the charge objects can be general defined without being associated with specific dates or time periods, the SBMS allows a merchant to use, and reuse, a relatively limited set of charge objects to customize its subscription charging options to meet particular merchant and/or customer needs.”
Zou at Specification ¶ [0051]: “It should be understood that the present invention as described above can be implemented in the form of control logic using computer software in a modular or integrated manner. Based on the disclosure and teachings provided herein, a person of ordinary skill in the art will know and appreciate other ways and/or methods to implement the present invention using hardware and a combination of hardware and software.”
Zou at Specification ¶ [0052]: “Any of the software components, processes or functions described in this application may be implemented as software code to be executed by a processor using any suitable computer language such as, for example, Java, C++, or Perl, using, for example, conventional or object-oriented techniques.”
	Fourth, Examiner cites (US 2014/0012706 A1) at Forester denoting “subscription data
objects”, where “generally” an object is defined as a data structure or other 	programmatic entity having attributes and behaviors which is useable by a 	computer program in the course of performing task (see Forester at ¶ [0020]).
Foerster at Specification ¶ [0029] & Fig. 4. “FIG. 4 depicts aspects of an example billing data model 400 and a set of associated data objects 402 in accordance with at least on embodiment of the present methods and systems. An exemplary billing service, such as billing service 208, depicted in FIG. 2, may facilitate a workflow that generates order objects 404, which may, for example, be maintained in an order queue 253. When a sales person identifies an opportunity 408, such as a potential customer, the billing service may generate a lead data object 412 associated with the opportunity 408, in order to provide one or more quotes 416 to the potential customer with respect to products and services in the product catalog (not shown).”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1, 4-6, 9-10, 13-15 and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1, 4-6, 9-10, 13-15 and 18-20 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3683

/TIMOTHY PADOT/               Primary Examiner, Art Unit 3683